Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 08/05/2022 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to the Specification and Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 02/08/2022.
Response to Arguments
Applicant's arguments filed 08/05/2022 have been fully considered but they are not persuasive. 
With respect to rejections under 35 U.S.C. §103 (see Applicant’s remarks, “Claim Rejections under 35 U.S.C. §103,” page 12-13), Applicant comments that as amended, claim 1 recites, in part: 
“... receiving a dialog graph comprising a plurality of nodes and at least one edge connecting a preceding node and a subsequent node of the plurality of nodes, wherein the preceding node represents an action associated with an utterance and the edge represents a condition linking the action to a next action corresponding to the subsequent node, wherein a first path connects at least a first preceding node to at least a first subsequent node of the plurality of nodes through one or more edges, and wherein a second path connects at least the first preceding node to at least a second subsequent node of the plurality of nodes; 
converting the first path of the dialog graph into a first text-based dialog and the second path of the dialog graph into a second text-based dialog; 
training a neural network based at least on the first text-based dialog and the second text-based dialog as training data; 
receiving a log dialog, wherein the log dialog is generated based on executing the trained neural network to deploy a dialog, wherein a conversation thread associated with the deployed dialog is included in the log dialog; 
identifying an exception in the log dialog; 
receiving an edit to the conversation thread of the deployed dialog in the log dialog to mitigate the exception and to create a corrected deployed dialog; and 
retraining the trained neural network based at least on the corrected deployed dialog.”
Applicant argues that the cited reference, Sinha (see Applicant’s remarks, “Claim Rejections under 35 U.S.C. §103,” page 14), fails to teach or suggest a dialog graph including actions as nodes and conditions as edges for and generating different text-based dialogs based on different paths in the dialog graph for training a neural network. Applicant further argues that therefore, Sinha fails to teach or suggest, at least, "the preceding node represents an action associated with an utterance and the edge represents a condition linking the action to a next action corresponding to the subsequent node, wherein a first path connects at least a first preceding node to at least a first subsequent node of the plurality of nodes through one or more edges, and wherein a second path connects at least the first preceding node to at least a second subsequent node of the plurality of nodes"; "converting the first path of the dialog graph into a first text-based dialog and the second path of the dialog graph into a second text-based dialog"; and "training a neural network based at least on the first text-based dialog and the second text-based dialog as training data," as recited by claim 1.
Examiner respectfully disagrees. Applicant’s amendments to the claims alter the scope of the invention. Claim 1 now include the limitations “nodes and at least one edge connecting a preceding node and a subsequent node of the plurality of nodes, wherein the preceding node represents an action associated with an utterance and the edge represents a condition linking the action to a next action corresponding to the subsequent node, wherein a first path connects at least a first preceding node to at least a first subsequent node of the plurality of nodes through one or more edges, and wherein a second path connects at least the first preceding node to at least a second subsequent node of the plurality of nodes; 
converting the first path of the dialog graph into a first text-based dialog and the second path of the dialog graph into a second text-based dialog; 
training … based at least on the first text-based dialog and the second text-based dialog[[s]] as training data; 
receiving …a conversation thread associated with the deployed dialog is included in the log dialog; 
identifying …conversation thread of the deployed dialog in the log dialog … deployed dialog; and 
retraining … deployed dialog” which has not been previously considered. 
Sinha teaches a hierarchical structure containing nodes, each node representing either an "actionable intent" (e.g., restaurant reservation) or a "property" relevant to the "actionable intent" (Spec. page 7, [0075-76]). Sinha further teaches that these actionable intent nodes can be connected by links with an intermediate property node (Fig. 3C shows an actionable intent node “Restaurant Reservation” connected to another actionable intent node “Set Reminder” by two links and an intermediate property node “Date/Time”). By its broadest reasonable interpretation ,this can be interpreted as at least one edge (the figure shows two links, i.e. edges) connecting a preceding node (“Restaurant Reservation”) and a subsequent node (“Set Reminder”) of the plurality of nodes, as a dialog graph including actions as nodes. Further, Sinha teaches that the property nodes, which represent parameters, can also be associated with questions to ask the user (Spec. page 9, [0090], lines 13-23), which comprises an action according to the Specification of the instant application in paragraph [0021] and Fig. 5C elements 506, 512, and 514. For instance, the property nodes “party size” and “date” can be associated with questions for the user. Therefore the property nodes can also be considered to represent actions. As the invention of Sinha makes a decision on when to ask the question associated with the property node (Spec. page 9, [0090], lines 8-11), there can be considered to be a condition associated with the link, i.e. the edge, between the actionable intent node and the property node, such as if the user has not supplied the parameters of the property nodes “party size” and “date” then that is a condition for the invention to go from setting the reservation to asking the questions associated with those nodes. Therefore the links, under their broadest reasonable interpretation, can be considered to be conditions as edges. The invention of Sinha further generates text-based dialog based on different paths in the dialog graph, generating dialog with the questions for the first path from “restaurant reservation” to “party size” and the second path from “restaurant reservation” to “date” (Spec. page 9, [0090], lines 13-23; Fig. 3C). As reasoned in the prior office action, while Sinha does not disclose explicitly the training of a neural network, Sinha does disclose the use of machine learning techniques by the error analysis module to process user interactions with the digital assistant to identify errors in order to adjust or tune the processes of the digital assistant (Spec. page 10, [0105], lines 4-7, 18-23). Sapoznik teaches the use of language models such as recurrent neural networks for automatic responses for customer support including training with dialogs from previous support sessions (Spec. Col. 19, lines 20-34). The combination of the references therefore teaches "the preceding node represents an action associated with an utterance (the “restaurant reservation” node of Fig. 3C, associated with a user utterance to make a dinner reservation on page 8, [0088, lines 1-11]) and the edge represents a condition linking the action to a next action corresponding to the subsequent node (the link, i.e. edge, connecting the “restaurant reservation” node to subsequent property nodes represent the condition of whether or not the parameters associated with those subsequent nodes have been given as reasoned above and detailed on page 9, [0090], lines 8-11, those subsequent nodes corresponding to next actions of responding to the user with questions on page 9, [0090], lines 13-23), wherein a first path connects at least a first preceding node to at least a first subsequent node of the plurality of nodes through one or more edges (the first path being from the “restaurant reservation” node to the “party size” node), and wherein a second path connects at least the first preceding node to at least a second subsequent node of the plurality of nodes (the second path being from the “restaurant reservation” node to the “date/time” node)"; "converting the first path of the dialog graph into a first text-based dialog and the second path of the dialog graph into a second text-based dialog (the dialog flow processing module presents dialog output to the user as either audio or visual dialogs with the questions corresponding to the first and second paths on page 9, [0090], lines 13-23. Gruber, incorporated and providing an example digital assistant, details generating elements of a GUI dynamically from models of the active ontology [or "converting"] – Spec. page 16, [0330], lines 1-3)"; and "training a neural network based at least on the first text-based dialog and the second text-based dialog as training data (the invention of Sinha now adapted to use the neural network of Sapoznik as detailed above such that the neural network is trained at least on the first text-based dialog and the second text-based dialog as training data)" as recited by claim 1. The rejection of claim 1 as being unpatentable over Sinha, in view of Gruber and Sapoznik as reasoned in the prior office action is maintained.
With respect to Gruber, Sapoznik ,and Garg (see Applicant’s remarks, “Claim Rejections under 35 U.S.C. §103,” page 14-15), Applicant argues that the prior art references fail to compensate for the deficiencies of Sinha. Applicant further argues that Gruber, Sapoznik ,and Garg fail to teach or suggest, at least, a dialog graph including actions as nodes and conditions as edges for and generating different text-based dialogs based on different paths in the dialog graph for training a neural network, and as such, Gruber, Sapoznik ,and Garg fail to teach or suggest, at least, the above-detailed limitations recited by claim 1.
Examiner respectfully disagrees. Similarly to claim 1 above regarding Sinha, the rejection of claim 1 as made obvious by the combination of prior art references as reasoned in the prior office action is maintained. 
With respect to independent claims 11 and 17 and the dependent claims 2-10, 12-16, and 18-20, (see Applicant’s remarks, “Claim Rejections under 35 U.S.C. §103,” page 15), Applicant argues that the independent claims, i.e., claims 11 and 17, recite similar limitations to claim 1 and are allowable over Sinha in view of one or more of Gruber, Sapoznik, and Garg for at least the same or similar reasons. Applicant further argues the dependent claims, i.e., claims 2-10, 12-16, and 18-20, incorporate all of the limitations of one of the independent claims and are allowable over the cited references for at least the same or similar reasons. 
Similarly to claim 1 above, the rejection of claims 11 and 17 as anticipated by Sinha in view of Gruber, Sapoznik, and Garg is maintained. Similarly to the independent claims, the rejection of all dependent claims 2-10, 12-16, and 18-20 as anticipated by the combination of the prior art references as reasoned in the prior office action is maintained.
Further, Examiner notes that Applicant’s amendments to the claims alter the scope of the invention. The claims now include the limitations “nodes and at least one edge connecting a preceding node and a subsequent node of the plurality of nodes, wherein the preceding node represents an action associated with an utterance and the edge represents a condition linking the action to a next action corresponding to the subsequent node, wherein a first path connects at least a first preceding node to at least a first subsequent node of the plurality of nodes through one or more edges, and wherein a second path connects at least the first preceding node to at least a second subsequent node of the plurality of nodes; 
…first path of the dialog graph into a first text-based dialog and the second path of the dialog graph into a second text-based dialog; 
training … based at least on the first text-based dialog and the second text-based dialog[[s]] as training data; 
receiving …a conversation thread associated with the deployed dialog is included in the log dialog; 
identifying …conversation thread of the deployed dialog in the log dialog … deployed dialog; and 
retraining … deployed dialog” which had not been previously considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11, and 17 recite the limitations “a preceding node and a subsequent node of the plurality of nodes” and “a first preceding node to at least a first subsequent node of the plurality of nodes … the first preceding node to at least a second subsequent node of the plurality of nodes.” The claims are indefinite as it is unclear whether the limitation “a preceding node” and “first preceding node” refer to the same element or a further limitation. The claims are also indefinite as it is unclear whether the limitation “a subsequent node” and “first subsequent node” or “second subsequent node” refer to the same element or a further limitation. It appears that the elements “a plurality of nodes and at least one edge connecting a preceding node and a subsequent node of the plurality of nodes, wherein the preceding node represents an action associated with an utterance and the edge represents a condition linking the action to a next action corresponding to the subsequent node” are intended to describe the general arrangement of nodes and edges in the dialog graph while the following limitation of “wherein a first path connects at least a first preceding node to at least a first subsequent node of the plurality of nodes through one or more edges, and wherein a second path connects at least the first preceding node to at least a second subsequent node of the plurality of nodes” is intended to describe a particular instance of paths in the dialog graph, however it is unclear if the entire dialog graph comprises nodes and edges arranged similarly to the first preceding node and first and second subsequent nodes. 
The claims are replete with terms which are unclear and raise issues of indefiniteness due to lack of antecedent basis under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. The claims should be revised carefully in order to comply with under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Examples of some such terms used in the claims are: “a neural network,” “the neural network,” and “the trained neural network” throughout; and “the dialog graph” and “corrected dialog graph” of claim 5 and “the dialog graph” of claim 6 which depends on claim 5.
Claims 2-10, 12-16, and 18-20 are rejected as being indefinite due to dependence on claims 1, 11, and 17 respectively. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sinha (Doc. ID. US 20140365226 A1), which incorporates Gruber et al  (Doc. ID. US 20120016678 A1) hereinafter Gruber (Sinha, paragraph [34]), in view of Sapoznik, et. al. (Doc. ID. US 9715496 B1), hereinafter Sapoznik.
Regarding claim 1, Sinha teaches a computer-implemented method for correcting a dialog, the method comprising: 
receiving (Spec. page 5, [0060], line 8 -- the processor reading from the data structure can be considered receiving information from the data structure) a dialog graph (Spec. page 8, [0082], lines 1-4 – dialog; Spec. page 7, [0075], lines 2-6 – for examination purposes, the ontology is considered a graph) comprising a plurality of nodes and at least one edge connecting a preceding node and a subsequent node of the plurality of nodes (Fig. 3C element 362), wherein the preceding node represents an action associated with an utterance (the “restaurant reservation” node of Fig. 3C, associated with a user utterance to make a dinner reservation on page 8, [0088], lines 1-11]) and the edge represents a condition linking the action to a next action corresponding to the subsequent node (Spec. page 9, [0090], lines 8-11, there can be considered to be a condition associated with the link, i.e. the edge, between the actionable intent node and the property node, such as if the user has not supplied the parameters of the property nodes “party size” and “date” then that is a condition for the invention to go from setting the reservation to asking the questions associated with those nodes), wherein a first path connects at least a first preceding node to at least a first subsequent node of the plurality of nodes through one or more edges (Fig 3C: the first path connects “restaurant reservation” to the node “party size” through an edge), and wherein a second path connects at least the first preceding node to at least a second subsequent node of the plurality of nodes (Fig 3C: the second path connects “restaurant reservation” to the node “date/time” through an edge); 
converting the first path of the dialog graph into a first text-based dialog and the second path of the dialog graph into a second text-based dialog (Spec. page 4, [0048], lines 5-10 -- the digital assistant generates visual output such as text messages to provide as an output to a user; the dialog flow processing module presents dialog output to the user as either audio or visual dialogs with the questions corresponding to the first and second paths on page 9, [0090], lines 13-23; Gruber, incorporated and providing an example digital assistant, details generating elements of a GUI dynamically from models of the active ontology [or "converting"] – Spec. page 16, [0330], lines 1-3; Gruber also details representation of the name, rows of regions for cuisine, location, and price range based on the ontology ["text-based"] – Spec. page 17, [0330], lines 6-9; further Gruber details the dialog flow model, as part of the ontology [dialog graph, as shown above], suggesting inputs [text-based dialog] based on the steps of the dialog flow [paths through the dialog flow model] and is considered to be converting paths of graph into dialog for the purpose of displaying – Spec. page 17, []0331], lines 1-5 and [0336], lines 1-3); 
receiving a log dialog (Sinha, Spec. page 10, [0102], lines 1-3 – error analysis information such as the transcript of a user's inputs and the digital assistant's outputs stored in the error analysis repository 340);
identifying an exception in the log dialog (Sinha, Spec. page 10, [0101], lines 3-5 -- detection of the error; Spec. page 10, [0105], lines 1-3 – error analysis module 342 analyzes the information in error analysis repository to identify errors); and
receiving an edit to the conversation thread of the deployed dialog in the log dialog to mitigate the exception and to create a corrected deployed dialog (Sinha, Spec. page 10, [0105], lines 15-18 -- adjustment to be made to avoid similar errors in the future ;Spec. page 14, [0140], lines 4-9 – updating the vocabulary to “Argo” is an example of updating dialog). 
While Sinha does not teach the use of a neural network as claimed, Sinha does detail the use of machine learning techniques to process the data in repository 340 to analyze the information for error determination (Spec. page 10, [0105]). Sinha discloses the use of machine learning techniques by the error analysis module to process user interactions with the digital assistant to identify errors in order to adjust or tune the processes of the digital assistant (Spec. page 10, [0105], lines 4-7, 18-23).Specifically, Sinha does not explicitly disclose:
training a neural network based at least on the first text-based dialog and the second text-based dialog as training data; 
wherein the log dialog is generated based on executing the trained neural network to deploy a dialog, wherein a conversation thread associated with the deployed dialog is included in the log dialog;
retraining the trained neural network based at least on the corrected deployed dialog.
In a related field of endeavor (providing a fully automated dialog with a user, Spec. col. 2, lines 43-47), Sapoznik further teaches the implementation of a neural network in automating response models, in particular updating the nodes of an action graph to perform auto completion using a neural network model (Spec. col. 19, lines5-46; Figure 10). 
Adapting Sinha's machine learning techniques to process the data using the neural network features as taught by Sapoznik further discloses:
training a neural network based at least on the first text-based dialog and the second text-based dialog as training data (e.g. Sinha’s use of machine learning in [0105], now adapted to process the data using a neural network trained on the first text-based dialog and the second text-based dialog as training data as detailed by Sapoznik’s in Col. 19 lines 20-34); 
wherein the log dialog is generated based on executing the trained neural network to deploy a dialog, wherein a conversation thread associated with the deployed dialog is included in the log dialog (e.g. execution of Sapoznik’s neural network which provides fully automated responses to requests from users, i.e. deploying dialog, and trains on previous support sessions to process the dialogs of Sinha’s error analysis repository as detailed in Col. 19 lines 5 – 46); and 
retraining the trained neural network based at least on the corrected deployed dialog (e.g. Sinha’s use of machine learning to determine make adjustments as detailed in [0105], now adapted to perform these functions using the trained neural network “updating” as detailed by Sapoznik’s in Col. 19 lines 5 – 46).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sinha by incorporating the teachings of Sapoznik Both Sinha and Sapoznik are directed to implementing a digital assistant which can determine replies and actions in response to user input and share similar features Further, Sinha suggests the use of Machine learning to process information, and Sapoznik details a particular form of machine learning, a neural network, implemented in a similar manner.  Given the overlap, in particular, the use of machine learning in a digital assistant disclosure, incorporation of the features of Sapoznik into Sinha would have been predictable to one of ordinary skill in the art at the time of filing.  Furthermore, inclusion of the features of Sapoznik’s neural network would have improved the error analysis and corresponding adjustment of Sinha, as noted by Sapoznik’s improvement of the results in in col. 19 lines 5 – 46).

Regarding claim 2, in addition to the elements stated above regarding claim 1, the combination of Sinha and Sapoznik above further teaches wherein the neural network is retrained based at least on the first and second text-based dialogs and the corrected deployed dialog (Sapoznik, Spec. col. 19, lines 22-27; 31-33 -- Sapoznik teaches a recurrent neural network language model for auto-completion in customer service dialog being trained on unedited support session logs and manually annotated support logs.).

Regarding claim 3, in addition to the elements stated above regarding claim 1, the combination of Sinha and Sapoznik above further teaches wherein the log dialog comprises at least one user input and at least one system response (Sinha, Spec. page 10, [0102], lines 1-3; the error repository stores the “transcript of user’s inputs and the digital assistant’s outputs,” which constitutes the log dialog [“transcript”], at least one user input [“user’s input”], and at least one system response [“digital assistant’s outputs”]).

Regarding claim 4, in addition to the elements stated above regarding claim 3, the combination of Sinha and Sapoznik above further teaches wherein the identified exception is associated with the at least one system response (Sinha, Spec. page 10, [0105], lines 1-3; the error analysis module identifies errors made by the digital assistant by analyzing the information in the error repository described above with respect to claim 3, which includes the digital assistant’s outputs. For examination purposes, “errors” constitute exceptions).

Regarding claim 5, in addition to the elements stated above regarding claim 1, the combination of Sinha and Sapoznik above teach the computer-implemented method of claim 1. Sinha further teaches 
receiving an edit to the dialog graph to mitigate the exception and to create a corrected dialog graph (Sinha, Spec. page 10, [0105], lines 15-18 -- adjustment to be made to avoid similar errors in the future ; Spec. page 14, [0139], lines 16-17 – for examination purposes, adjusting the ontology is considered to be editing the dialog graph to mitigate the exception and create a corrected dialog graph); and
converting each path of the corrected dialog graph into a corrected text-based dialog to generate a plurality of corrected text-based dialogs (Spec. page 4, [0049], lines 6-7 -- the digital assistant generates text to provide as an output to a user; Spec. page 9, [0090], lines 13-15 – the digital assistant presents dialogue output via visual output; Gruber, incorporated and providing an example digital assistant, details generating elements of a GUI dynamically from models of the active ontology [or "converting"] – Spec. page 16, [0330], lines 1-3; Gruber also details representation of the name, rows of regions for cuisine, location, and price range based on the ontology ["text-based"] – Spec. page 17, [0330], lines 6-9; further Gruber details the dialog flow model, as part of the ontology [dialog graph, as shown above], suggesting inputs [text-based dialog] based on the steps of the dialog flow [paths through the dialog flow model] and is considered to be converting paths of graph into dialog for the purpose of displaying – Spec. page 17, []0331], lines 1-5 and [0336], lines 1-3. This process may be applied to the corrected dialog graph as shown above). 
Sapoznik further teaches training the neural network based on the plurality of corrected text-based dialogs (e.g. Sinha’s use of machine learning in [0105], now adapted to process the data using a neural network trained on the obtained data as detailed by Sapoznik’s in Col. 19 lines 5 – 46).

Regarding claim 6, in addition to the elements stated above regarding claim 5, the combination of Sinha and Sapoznik above further teaches 
converting the corrected deployed dialog into a graph-based format (Sinha, Spec. page 14, [0140], lines 4-9 – updating the vocabulary to “Argo” is updating dialog to produce corrected dialog and Spec. page 14, [0140], lines 9-14 involves updating the graph [module] based on the correction from “are go” to “Argo.” The process of updating the graph converts the corrected dialog into a graph-based format); and 
updating the dialog graph with the corrected deployed dialog (Sinha, Spec. page 14, [0140], lines 4-9 – updating the vocabulary to “Argo” is updating dialog to produce corrected dialog and Spec. page 14, [0140], lines 9-14 involves updating the graph [module] based on the correction from “are go” to “Argo”).

Regarding claim 7, in addition to the elements stated above regarding claim 1, the combination of Sinha and Sapoznik further teaches wherein the at least one edge represents a condition for traversing the first path from the first preceding node to the first subsequent node (Spec. page 9, [0090], lines 8-11, there can be considered to be a condition associated with the link, i.e. the edge, between the actionable intent node and the property node, such as if the user has not supplied the parameter of the property node “party size” then that is a condition for the invention to go from setting the reservation to asking the question associated with that node, i.e. traversing the first path from the first preceding node to the first subsequent node).

Regarding claim 8, in addition to the elements stated above regarding claim 7, the combination of Sinha and Sapoznik above further teaches wherein the first preceding node is associated with a system action, and wherein the system action comprises one of: asking a question, providing a message, calling an application programing interface (API), or constructing a sentence based on a template card with entity values (Sinha, Spec. page 9, [0093], APIs may be invoked for the performing of tasks, i.e. system actions, related to the actionable intents such as using a restaurant reservation portal for the first preceding node “restaurant reservation”).

Regarding claim 9, in addition to the elements stated above regarding claim 5, the combination of Sinha and Sapoznik further teaches wherein the edit to the dialog graph comprises creating at least one of a new edge or a new node in the dialog graph (Sinha, Spec. page 14, [0140], lines 9-14 -- updating the graph [module] based on the correction from “are go” to “Argo” involves creating a new linkage [pertinence between nodes, which is considered an edge for examination purposes as mentioned above with regards to claim 7] between the property nodes “are go” and “movie title”).

Regarding claim 10, in addition to the elements stated above regarding claim 1,  the combination of Sinha and Sapoznik above further teaches providing a user interface, wherein the user interface comprises a tool for receiving the edit to the log dialog (Sinha, Spec. page 2, [0012], lines 3-6).

Regarding claim 11, the claim is directed to a system comprising: 
at least one processor; and 
at least one memory storing computer-executable instructions that when executed by the at least one processor cause the system to perform the claimed method of claim 1. 
Sinha teaches a system comprising: 
at least one processor; and 
at least one memory storing computer-executable instructions (Spec. page 2, [0013], lines 1-4) that when executed by the at least one processor cause the system to perform the claimed method of claim 1, therefore claim 11 is rejected on the same grounds.

Regarding claim 12, in addition to the elements stated above regarding claim 11, the combination of Sinha and Sapoznik above further teaches wherein the neural network is a recurrent neural network (Sapoznik, Spec. col. 19, lines 31-33).

Regarding claim 13, in addition to the elements stated above regarding claim 11, the combination of Sinha and Sapoznik above further teaches wherein the log dialog comprises at least one user input and at least one system response (Sinha, Spec. page 10, [0102], lines 1-3).

Regarding claim 14, in addition to the elements stated above regarding claim 11, the combination of Sinha and Sapoznik above teach the computer-implemented method of claim 11. Sinha further teaches causing the system to: receive an edit to the log dialog to create a corrected dialog (Spec. page 14, [0140], lines 4-9 – updating the vocabulary to include “Argo” is editing the dialog to create corrected dialog). Sinha does not teach causing the system to retrain the neural network based on the corrected dialog. 
Sapoznik further teaches retraining the neural network based on the corrected dialog (Spec. col. 19, lines 22-27; 31-33 -- Sapoznik teaches a recurrent neural network language model for auto-completion in customer service dialog being trained on manually annotated support logs).

Regarding claim 15, in addition to the elements stated above regarding claim 11, the combination of Sinha and Sapoznik above further teaches wherein the at least one edge represents a condition for traversing the first path from the first preceding node to the first subsequent node (Spec. page 9, [0090], lines 8-11, there can be considered to be a condition associated with the link, i.e. the edge, between the actionable intent node and the property node, such as if the user has not supplied the parameter of the property node “party size” then that is a condition for the invention to go from setting the reservation to asking the question associated with that node, i.e. traversing the first path from the first preceding node to the first subsequent node).

Regarding claim 16, in addition to the elements stated above regarding claim 11, the combination of Sinha and Sapoznik above further teaches wherein the edit to the dialog graph comprises creating at least one of a new edge or a new node in the dialog graph (Sinha, Spec. page 14, [0140], lines 9-14 -- updating the graph [module] based on the correction from “are go” to “Argo” involves creating a new linkage [pertinence between nodes, which is considered an edge for examination purposes as mentioned above with regards to claim 7] between the property nodes “are go” and “movie title”).

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sinha, which incorporates Gruber, in view of Sapoznik, and further in view of Garg, et al. (Doc. ID. US 10332518 B2), hereinafter Garg.
Regarding claim 17, Sinha teaches a computer storage medium storing computer-executable instructions (Spec. page 2, [0012]) that when executed a processor cause a computer system to:
receive (Spec. page 5, [0060], line 8 -- the processor reading from the data structure can be considered receiving information from the data structure) a dialog graph (Spec. page 8, [0082], lines 1-4 – dialog; Spec. page 7, [0075], lines 2-6 – for examination purposes, the ontology is considered a graph) comprising a plurality of nodes and at least one edge connecting a preceding node and a subsequent node of the plurality of nodes (Fig. 3C element 362), wherein the preceding node represents an action associated with an utterance (the “restaurant reservation” node of Fig. 3C, associated with a user utterance to make a dinner reservation on page 8, [0088], lines 1-11]) and the edge represents a condition linking the action to a next action corresponding to the subsequent node (Spec. page 9, [0090], lines 8-11, there can be considered to be a condition associated with the link, i.e. the edge, between the actionable intent node and the property node, such as if the user has not supplied the parameters of the property nodes “party size” and “date” then that is a condition for the invention to go from setting the reservation to asking the questions associated with those nodes), wherein a first path connects at least a first preceding node to at least a first subsequent node of the plurality of nodes through one or more edges (Fig 3C: the first path connects “restaurant reservation” to the node “party size” through an edge), and wherein a second path connects at least the first preceding node to at least a second subsequent node of the plurality of nodes (Fig 3C: the second path connects “restaurant reservation” to the node “date/time” through an edge); 
convert the first path of the dialog graph into a first text-based dialog and the second path of the dialog graph into a second text-based dialog (Spec. page 4, [0048], lines 5-10 -- the digital assistant generates visual output such as text messages to provide as an output to a user; the dialog flow processing module presents dialog output to the user as either audio or visual dialogs with the questions corresponding to the first and second paths on page 9, [0090], lines 13-23; Gruber, incorporated and providing an example digital assistant, details generating elements of a GUI dynamically from models of the active ontology [or "converting"] – Spec. page 16, [0330], lines 1-3; Gruber also details representation of the name, rows of regions for cuisine, location, and price range based on the ontology ["text-based"] – Spec. page 17, [0330], lines 6-9; further Gruber details the dialog flow model, as part of the ontology [dialog graph, as shown above], suggesting inputs [text-based dialog] based on the steps of the dialog flow [paths through the dialog flow model] and is considered to be converting paths of graph into dialog for the purpose of displaying – Spec. page 17, []0331], lines 1-5 and [0336], lines 1-3); 
receiving a log dialog (Sinha, Spec. page 10, [0102], lines 1-3 – error analysis information such as the transcript of a user's inputs and the digital assistant's outputs stored in the error analysis repository 340); 
cause display of the log dialog (Sinha discloses facilitating manual adjustment or tuning of the digital assistant by providing a report to a human operator who may take action to rectify the error: Spec. page 10, [0105], lines 23-30); 
provide an indication of an exception in the log dialog, wherein the exception is associated with the deployed dialog (Sinha discloses providing a report to a human operator of an error in log dialog: Spec. page 10, [0105], lines 23-30. This process can be applied the deployed dialog detailed above); and
receiving an edit to the conversation thread of the deployed dialog in the log dialog to mitigate the exception and to create a corrected deployed dialog (Sinha, Sinha, Spec. page 10, [0101], lines 3-5 -- detection of the error; Spec. page 10, [0105], lines 1-3 – error analysis module 342 analyzes the information in error analysis repository to identify errors; Spec. page 10, [0105], lines 15-18 -- adjustment to be made to avoid similar errors in the future ;Spec. page 14, [0140], lines 4-9 – updating the vocabulary to “Argo” is an example of updating dialog). 
While Sinha does not explicitly teach the training of a machine learning system nor the machine-teaching tool of a user interface as claimed, Sinha does detail the use of machine learning techniques to process the data in repository 340 to analyze the information for error determination (Spec. page 10, [0105]). Sinha discloses the use of machine learning techniques by the error analysis module to process user interactions with the digital assistant to identify errors in order to adjust or tune the processes of the digital assistant (Spec. page 10, [0105], lines 4-7, 18-23). Sinha further discloses facilitating manual adjustment or tuning of the digital assistant by providing a report to a human operator who may take action to rectify the error (Spec. page 10, [0105], lines 23-30). Specifically, Sinha does not explicitly disclose:
training a machine learning system; 
wherein the log dialog is generated based on executing the trained machine learning system to deploy a dialog, wherein a conversation thread associated with the deployed dialog is included in the log dialog;
a machine-learning tool of a user interface; 
retraining the trained neural network based at least on the corrected deployed dialog.
As detailed above with respect to claim 1, the combination of Sinha and Gruber in view of Sapoznik discloses training a machine learning system (a neural network); wherein the log dialog is generated based on executing the trained machine learning system to deploy a dialog, wherein a conversation thread associated with the deployed dialog is included in the log dialog; and retraining the trained neural network based at least on the corrected deployed dialog.
In a related field of endeavor, Garg teaches a user interface for the correction of recognition errors for intelligent automated assistants (Spec. col. 1 lines 15-17, 50-58). Garg further teaches 
causing display of a log dialog of intelligent automated assistant-user interaction in a machine-teaching tool of a user interface (Figures 8E and 8F, element 810).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Sinha in view of Gruber and further in view of Sapoznik to incorporate the teachings of Garg. Garg is analogous to Sinha as both inventions are directed to the correction of errors in interactions with intelligent assistants. As detailed above, Sinha provides for a human operator to facilitate the adjustment of the assistant. Adapting Sinha to incorporate the machine-learning tool user interface as taught by Garg is applying a known element to a known device to yield the predictable result of an interface for the human operator to adjust the assistant. Given the overlap, in particular, the correction of errors in a digital assistant by a human user, incorporation of the features of Garg into the combination of Sinha, Gruber, and Sapoznik would have been predictable to one of ordinary skill in the art at the time of filing.

Regarding claim 18, in addition to the elements stated above regarding claim 17, the combination of Sinha, Gruber, Garg, and Sapoznik above teaches that the computer-executable instructions when executed further causing the computer system to: 
cause display of one or more recommendations for mitigating the exception based on the machine-teaching tool (Garg, Figure 8N elements 824A, 824B, 826A, 826B, 826C, and 828); and 
receive a selection of at least one recommendation to edit the log dialog to mitigate the identified exception (Garg, Figure 8N depicts finger tapping element 828 to indicate an edit to mitigate the exception).

Regarding claim 19, in addition to the elements stated above regarding claim 17, the combination of Sinha, Gruber, Garg, and Sapoznik above further teaches that the machine-teaching tool is a neural network (Garg, Spec. col. 39, lines 8-11; the NLP module makes up the part of the intelligent assistant that processes input and chooses actionable intents).

Regarding claim 20, in addition to the elements stated above regarding claim 17, the combination of Sinha, Gruber, Garg, and Sapoznik further teach wherein the retrained machine learning system is used to update the dialog graph (Sinha teaches a machine learning system being used to update the dialog graph: Spec. page 14, [0140], lines 9-14; the assistant can update the graph [module] based on the correction from “are go” to “Argo” in the corrected dialog). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
Dhoolia et. al., (Pub. No. US 2017/0213544 A1) teaches a method for training a cognitive agent for responding to the natural language input of a user using a learning graph.
Ratnaparkhi, et. al, (Pub. No. US 2016/0019290 A1) teaches a method for updating a dialog  graph using an artificial intelligence system.
Anand, et. al., (Pub. No. US 2014/0149411 A1) teaches a system for building and editing mistakes in a network of dialogues.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARKER L MAYFIELD whose telephone number is (571)272-4745. The examiner can normally be reached Monday - Thursday 8:00 AM-6:00 PM, Friday 8:00 AM-12:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571)272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PARKER L MAYFIELD/
Examiner
Art Unit 2655



/ANDREW C FLANDERS/Supervisory Patent Examiner, Art Unit 2655